Title: To James Madison from Ambrose Spencer, 23 March 1815
From: Spencer, Ambrose
To: Madison, James


                    
                        Sir.
                        Albany March 23d. 1815
                    
                    Jonathan Fisk Esqr. late a member of Congress from this State has signified to me, that he is a candidate for the appointment of district Atty of the U.S. vacated by Mr Sanford’s election to the Senate; & he has requested me to state to you, my opinion of his standing at the bar of the supreme Court of this State—this request, I am very ready to comply with. I have known Mr Fisk for many years & for the last eleven years have witnessed his professional exertions & talents. I consider him an able & discriminating lawyer, well founded in his profession. His acquirements both as a Scholar & civilian, are highly respectable; & his standing at our bar is fair & deservedly high. With great respect & consideration I have the Honor to be Your very Obedt servt.
                    
                        A. Spencer
                    
                